Citation Nr: 0321182	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-01 254	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
hands.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for frostbite of the feet.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from January 1955 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  
Historically, in July 1991, the veteran filed a claim of 
service connection for frostbite of the feet.  By rating 
action of August 1991, the RO denied the claim of service 
connection for frostbite of the feet.  The RO notified the 
veteran of that decision in September 1991, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.129, 19.192 (1991).

Thereafter, the veteran filed claims of service connection 
for hypertension, frostbite of the feet, and frostbite of the 
hands.  By rating action of December 1999, the RO denied a 
claim of service connection for hypertension and what was 
characterized as an application to reopen a claim of service 
connection for frostbite of the feet and hands.  

The Board notes that, although the issue of entitlement to 
service connection for hypertension was developed for review, 
the issue is not before the Board.  In a written statement 
received at a January 2002 hearing before the undersigned, 
the veteran expressed his desire to withdraw the claim of 
service connection for hypertension.  Therefore, this issue 
has been withdrawn and is not before the Board.  38 C.F.R. 
§§ 20.200, 20.202, 20.204 (2002).

The Board further notes that the August 1991 rating action 
that denied service connection for frostbite did not consider 
the claim for frostbite affecting any part except the feet.  
Given that the specific claim of service connection for 
frostbite of the hands was not addressed in August 1991, and 
was raised by the veteran for the first time when he filed 
his claim in August 1999, the Board has re-characterized the 
issues as listed on the title page of this action.

The Board lastly notes that it sent the veteran a letter in 
April 2003 informing him that his substantive appeal may not 
have been filed on time with respect to his claim of service 
connection for frostbite of the hands and his application to 
reopen a claim of service connection for frostbite of the 
feet.  In response to the Board's April 2003 letter, the 
veteran submitted a written statement indicating that he 
wanted a hearing before the Board.  In response to the 
veteran's letter, the Board sent a letter in July 2003 asking 
the veteran to clarify whether he wanted a travel board 
hearing at the Columbia RO, a videoconference hearing at the 
Columbia RO before a member of the Board, a personal hearing 
before RO personnel at the Columbia RO, or whether he no 
longer desired a hearing.  The veteran responded in July 2003 
and specifically noted his desire for a hearing before a 
member of the Board at the Columbia RO.  

In this regard, because the Board may not proceed until the 
veteran is afforded the opportunity for such a hearing, 
38 U.S.C.A. § 7107(b) (West 2002), the case must be REMANDED 
to the RO for the following actions:

Arrangements should be made for the 
veteran to appear at a hearing before a 
member of the Board at the Columbia RO.  
He and his representative should be given 
an opportunity to prepare for the 
scheduled hearing on the issue of whether 
a timely substantive appeal was filed 
with respect to a December 1999 decision 
that denied a claim of service connection 
for frostbite of the hands, and an 
application to reopen a previously denied 
claim of service connection for frostbite 
of the feet.

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The veteran as the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

